TO: Honorable Magistrate Nancy Joseph
FROM: Thomas C Souran, Plaintiff 10-CV-1444
Date: November 14, 2019
RE: Judges order requiring a response



Dear Honorable Judge Joseph,
I received your Order an I responding as you requested. In a short analysis I may have been
premature in filed the case. The reason for this:
1. A day after the case was filed, I was paid by Amato Ford. I was paid in two payments
approximately totaling $696. Although this was is not what was guaranteed to me, I will just
accept it and move on.
2. At the time of the filing I in no way thought I was filing a frivolous lawsuit. If that what it
appears to the Court I apologize. I in no way have any intention of wasting the courts time.
3. Allow me to give a little background to the Court, in March of 2018 I was hurt while
working, I broke my wrist and herniated a couple fi disc’s in my back. I had to undergo four
epidural procedures. I was bed ridden the entire year of 2018. I tired to make a come back in
2019. I intended to have a food both at the Delaware State fair. The State Fair did not allow me
to operate. This cost me over $12,000 in losses which I did not have. The Delaware State Fair
did pay me $1800, the money I paid and returned my items. I did not have the money to file the
lawsuit.
4. I was getting pressure from the vendors to pay the open invoices, and one would not work
along with me and I simply did not have the money. I then was served with a suit in small
claims court from Aurora Health Care I was at the center with chest pain and problems with my
Diabetes. With the threats of lawsuits from the vendors and the current filing I was forced to file
Bankruptcy.
If the law permits, I would prefer that the case be dismissed at this point with prejudice.
In closing I apologize if it looks as thought I had filed a frivolous lawsuit or waste the valuable
courts time.
Respectfully,
Thomas C Souran\




           Case 2:19-cv-01444-NJ Filed 11/14/19 Page 1 of 1 Document 8
